DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 10715788 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the patent claim substantially the same scope of the invention differences in wording. For example, claim 2 recites “a first dome; and a second dome rigidly attached to the first dome by an attachment member…”, which coincides with “a first dome; and a second dome, said first and second domes being rigidly attached to each other by an attachment member that secures the first dome to the second dome” as recited in claim 1 of the patent.  Claim 2 further recites “wherein each of the first and second domes comprises an opaque material with a pattern of openings from an exterior to an interior of the respective dome through which external light is configured to pass, and wherein the first and second domes are configured to be placed over a first camera and a second camera, respectively, of a stereoscopic camera pair.”, which coincides with “wherein each of said first and second domes includes a plurality of light emitting elements forming a .
	Claims 9 and 17 are covered by claims 8 and 14 of the patent and they are an obvious variant thereof.
	Claims 3-8 are covered by claims 2-7 of the patent.
	Claims 10-15 are covered by claims 9-13 of the patent.
	Claims 18-21 are covered by claims 15-17 of the patent.
Application 16/899,237
Patent US 10715788 B2
2. (New) A camera calibration tool, comprising: 
a first dome; and 
a second dome rigidly attached to the first dome by an attachment member; 



wherein each of the first and second domes comprises an opaque material with a pattern of openings from an exterior to an interior of the respective dome through which external 


a first dome; and 
a second dome, said first and second domes being rigidly attached to each other by an attachment member that secures the first dome to the second dome; 

wherein each of said first and second domes includes a plurality of light emitting elements forming a pattern on the inside surface of said domes; and wherein the first and second 


capturing a first image using a first camera of the stereoscopic camera pair, wherein a calibration tool is placed over lenses of the first camera and a second camera of the stereoscopic camera pair, 

wherein the calibration tool comprises an opaque material with a pattern of openings from an exterior to an interior of the calibration tool through which external light is configured to pass; 

displaying the first image overlaid with an alignment target on a display device; and 




capturing a first image using a first camera of the stereoscopic camera calibration pair while a calibration bra is placed over the lenses of the stereoscopic camera pair; 








displaying the first image on a display device along with an alignment target; 



wherein domes of the calibration bra are made of a material which blocks external light from passing through the domes while the holes allow light to be supplied to serve as calibration marks.

a first dome; 
a second dome rigidly attached to the first dome by an attachment member, wherein each of the first and second domes comprises an opaque material with a pattern of openings from an exterior to an interior of the respective dome, wherein the first and second a plurality of optical fibers coupled to the pattern of openings in the first and second domes.


a first dome; 
a second dome, said first and second domes being rigidly attached to each other by a attachment member that secures the first dome to the second dome; a plurality of optical fibers extending into holes in said first and second domes; and wherein the first .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over AOKI (US 20160353083 A1) in view of Katayama (US 20050280709 A1).
1. (Cancelled)  
Regarding claim 2, AOKI teaches a camera calibration tool (figs. 15A, 15B, and 17), comprising: 
a calibration plate (101 of figs. 15A and 17) disposed in front of stereo cameras (10 of figs. 2 and 14); wherein the calibration plate comprises an opaque material with a pattern of openings from an exterior to an interior of the respective chart through which external light is 
It is noted that Oyama does not teach the chart is a dome shape and a first dome and second dome rigidly attached to the first dome is placed over the stereo cameras.
 Katayama teaches the transparent camera calibration tool is a dome shape (fig. 2-B) for the camera and two domes are used in the camera system (TRANSPARENT CALIBRATION TOOL 4 and 5 of fig. 15). Katayama suggests the transparent calibration tool in figure 15 using two domes (fig. 2-B, 4 and 5) that are placed over two cameras (4 and 5 of fig. 15, [0014-0015]).
Taking the teachings of AOKI and Katayama together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the domes of Katayama into the calibration device of AOKI to form the two domes of the calibration tool that allows capturing image to be performed by accurately calibrating the camera parameters in accordance with the changes in the position and orientation of the camera and the focal length thereof. 
Regarding claims 3, AOKI further teaches the camera calibration tool of claim 2, wherein the pattern of openings matches a factory calibration pattern for the first and second cameras (106-108 of fig. 17). 
 	Regarding claim 4, AOKI further teaches the camera calibration tool of claim 2, further comprising a plurality of light emitting elements coupled to the pattern of openings and configured to provide the external light (103 of fig. 17).  

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over AOKI (US 20160353083 A1) in view of Katayama (US 20050280709 A1) as applied to claim 2, and further in view of GRUNDHOFER (US 2016/0182903). 
Regarding claim 5, AOKI further teaches camera calibration tool of claim 4 and the light source (101 of fig. 17). AOKI does not teach wherein where said light emitting elements are fibers to which a light source supplies light, each fiber passing through a hole in one of said first and second domes as claimed.
GRUNDHOFER teaches wherein where said light emitting elements are fibers to which a light source supplies light ([0030] light source are fibers to the camera, 120, 125, and 105 of fig. 1), each fiber (125 of fig. 1, see also fig. 3A) passing through a hole (125 of fig. 3A as a hole or point) in one of said first and second domes (300 of fig. 3A. GRUNDHOFER suggests that the camera calibration can be used for cameras, fig. 9).
Taking the teachings of AOKI, Katayama, and GRUNDHOFER together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of GRUNDHOFER (120, 125 of fig. 1) into the combined system of AOKI and Katayama improve the contrast between the light sources emitting light and the rest of the captured image so that the camera is used along with another calibrated camera to derive accurate position of objects in 3D space that are within the fields of view of the cameras ([0032] of GRUNDHOFER).
Regarding claim 6, AOKI further teaches calibration tool of claim 5, wherein said light source supplies a first color of light to the light emitting elements of the first dome (103 of fig. 17, encompasses a color light, see Katayama [0011] and fig. 3) and supplies a second color of light to the light emitting elements of the second dome, said second color of light being different 
Regarding claim 7, AOKI further teaches the camera calibration tool of claim 2, wherein the opaque material is a plastic (104 of fig. 17, a material of member 104 is optional as a plastic), and wherein a width of the attachment member is greater than a distance between the first and second domes (the combined calibration tool of AOKI and Katayama would obviously be designed with a width of the attachment that fit to the stereo cameras).  
Regarding claim 8, AOKI further teaches the camera calibration tool of claim 7, wherein an opening at a base of each of the first and second domes is configured to allow the camera calibration tool to be placed over lenses of the first and second cameras (the combined calibration tool of AOKI and Katayama would be designed to place fit over the lenses of the cameras, see 4 and 5 of fig. 15)

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama (US 20050280709 A1) in view of AOKI (US 20160353083 A1).
Regarding claim 9, Katayama teaches a method of calibrating a stereoscopic camera pair (fig. 10, camera 0 and camera 1) comprising: 
capturing a first image using a first camera of the stereoscopic camera pair (OBSEVED IMAGE of fig. 10), 
wherein a calibration tool is placed over lenses of the first camera and a second camera of the stereoscopic camera pair (TRANSPARRENT CALIBRATION TOOL of fig. 1), 

adjusting a position of at least a portion of the first camera such that one or more calibration marks in the first image are aligned with the alignment target ([0011] for marks. Estimate extrinsic parameter by means of calibration + counter balancing of the position and orientation of camera 0 and 1 of fig. 10 for adjusting the position of the camera 0 or 1).
It is noted that Katayama does not teach wherein the calibration tool comprises an opaque material with a pattern of openings from an exterior to an interior of the calibration tool through which external light is configured to pass; wherein the calibration marks in the first image comprise points of light corresponding to openings in the calibration tool over the first camera as claimed.
AOKI teaches wherein the calibration tool comprises an opaque material with a pattern of openings from an exterior to an interior of the calibration tool through which external light is configured to pass (101 of fig. 17); wherein the calibration marks in the first image comprise points of light corresponding to openings in the calibration tool over the first camera (106-108 of fig. 17).
Taking the teachings of Katayama and AOKI together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the calibration tool of AOKI into the transparent calibration tool of Katayama to reduce measurement error of the calibration. 
Regarding claim 10, Katayama modified by AOKI teaches the method of claim 9, AOKI further teaches coupling a light emitting element to the pattern of openings of the calibration tool .  

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama (US 20050280709 A1) in view of AOKI (US 20160353083 A1) to claim 9, and further in view of GRUNDHOFER (US 2016/0182903). 
Regarding claim 11, AOKI further teaches camera calibration tool of claim 9 and the light source (101 of fig. 17). AOKI does not teach wherein where said light emitting elements are fibers to which a light source supplies light, each fiber passing through a hole in one of said first and second domes as claimed.
GRUNDHOFER teaches wherein where said light emitting elements are fibers to which a light source supplies light ([0030] light source are fibers to the camera, 120, 125, and 105 of fig. 1), each fiber (125 of fig. 1, see also fig. 3A) passing through a hole (125 of fig. 3A as a hole or point) in one of said first and second domes (300 of fig. 3A. GRUNDHOFER suggests that the camera calibration can be used for cameras, fig. 9).
Taking the teachings of Katayama, AOKI, and GRUNDHOFER together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teachings of GRUNDHOFER (120, 125 of fig. 1) into the combined system of Katayama and AOKI improve the contrast between the light sources emitting light and the rest of the captured image so that the camera is used along with another calibrated camera to derive accurate position of objects in 3D space that are within the fields of view of the cameras ([0032] of GRUNDHOFER).

Regarding claim 13, Katayama further teaches the method of claim 9, further comprising: capturing a second image using the second camera of the stereoscopic camera pair (Camera 0 of fig. 10); displaying the second image overlaid with the alignment target on the display device (fig. 16-C).
  	Regarding claim 14, Katayama further teaches the method of claim 13, further comprising adjusting a position of at least a portion of the second camera such that one or more calibration marks in the second image are aligned with the alignment target (Estimate extrinsic parameter by means of calibration + counter balancing of the position and orientation of camera 0 and 1 of fig. 10 for adjusting the position of the camera 0 or 1, [0011 and 0059]), wherein the calibration marks in the second image comprise points of light corresponding to openings in the calibration tool over the second camera (e.g. 106 of fig. 17 of AOKI is open).  
Regarding claim 15, Katayama further teaches the method of claim 13, wherein displaying the second image overlaid with the alignment target on the display device comprises superimposing the second image over the first image (figs. 14-C and 16-C).  
Regarding claim 16, Katayama further teaches the method of claim 11, wherein the portion of the first camera comprises a first lens and a first sensor assembly (Camera 0 and 1 of .  

Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over AOKI (US 20160353083 A1) in view of Katayama (US 20050280709 A1) as applied to claim 2, and further in view of GRUNDHOFER (US 2016/0182903). 
Regarding claim 17, AOKI teaches a camera calibration tool (figs. 15A, 15B, and 17), comprising: 
a calibration plate (101 of figs. 15A and 17) disposed in front of stereo cameras (10 of figs. 2 and 14); wherein the calibration plate comprises an opaque material with a pattern of openings from an exterior to an interior of the respective chart through which external light is configured to pass (104, 106, 107, and 108 of fig. 17, the holes 106-108 for the light passes through), and wherein the calibration plate is configured to be placed in front of a first camera and a second camera, respectively, of a stereoscopic camera pair (the plate 101 is disposed in front of the cameras 10, fig. 14).
It is noted that AOKI does not teach the chart is a dome shape and a first dome and second dome rigidly attached to the first dome is placed over the stereo cameras.
 Katayama teaches the transparent camera calibration tool is a dome shape (fig. 2-B) for the camera and two domes are used in the camera system (TRANSPARENT CALIBRATION TOOL of fig. 15). Katayama suggests the transparent calibration tool with the dome shape (fig. 2-B) that would obviously be formed a first dome and a second dome rigidly attached to the first dome and placed over two cameras (4 and 5 of fig. 15, [0014-0015]).

It is noted that AOKI teaches the camera calibration tool having the light source (101 of fig. 17) and Katayama teaching the domes of the camera calibration tool (fig. 2-B). 
However, AOKI and Katayama do not teach a plurality of optical fibers coupled to the pattern of openings in the first and second domes as claimed.
GRUNDHOFER teaches the light emitting elements are optical fibers to which a light source supplies light ([0030] light source are fibers to the camera, 120, 125, and 105 of fig. 1), each fiber (125 of fig. 1, see also fig. 3A) passing through a hole (125 of fig. 3A as a hole or point) in one of said first and second domes (300 of fig. 3A. GRUNDHOFER suggests that the camera calibration can be used for cameras, fig. 9).
Taking the teachings of AOKI, Katayama, and GRUNDHOFER together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teachings of GRUNDHOFER (120, 125 of fig. 1) into the combined system of AOKI and Katayama improve the contrast between the light sources emitting light and the rest of the captured image so that the camera is used along with another calibrated camera to derive accurate position of objects in 3D space that are within the fields of view of the cameras ([0032] of GRUNDHOFER).

Regarding claim 19, AOKI further teaches calibration tool of claim 4, wherein said light source supplies a first color of light to the light emitting elements of the first dome (103 of fig. 17, encompasses a color light, see Katayama [0011] and fig. 3) and supplies a second color of light to the light emitting elements of the second dome, said second color of light being different from said first color of light (103 of fig. 17, a color light for color camera, see also Katayama [0011] and fig. 3).
Regarding claim 20, AOKI modified by Katayama teaches the system of claim 18, Katayama further teaches a display device configured to display a first image captured by the first camera superimposed on an alignment mark (fig. 16-C, [0087] a overlaid image is displayed, [0013]).  
Regarding claim 21, AOKI modified by Katayama teaches the system of claim 20, Katayama further teaches wherein the display device is further configured to display a second image captured by the second camera superimposed on the alignment mark and the first image ([0087]).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iwai et al. (US 7023473 B2) discloses Camera calibration device and method, and computer system.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425